 
Exhibit 10.2
 
ADVISORY AGREEMENT
 
 
            This Advisory Agreement (this “Agreement”) is made as of this 22nd
day of October 2018 (the “Effective Date”), by and between Ascendant Alternative
Strategies, LLC (the “Advisor”) and Youngevity International, Inc. (the
“Company”). Each of the Advisor and the Company may be individually referred to
in this Agreement as a “Party” and collectively as the “Parties”.
 
 
R E C I T A L S:
 
 
            WHEREAS, the Company has requested the Advisor’s assistance with
respect to the restructuring of certain of the Company’s existing secured
convertible promissory notes (“Secured Notes”; and such transaction, the
“Transaction”). The holder of the Secured Notes may be referred to herein as the
“Secured Noteholder”.
 
 
            NOW, THEREFORE, the Parties hereto agree as follows:
 
1. Advisor’s Services and Role; Description of Transaction. In connection with
this engagement, Ascendant will provide the Company with financial advice and
assistance in connection with the Transaction and other financial and
transactional matters as mutually agreed upon by the Parties from time to time.
The Transaction will involve the exchange of the secured note issued to Carl
Grover in the principal amount of $4,000,000 for 747,664 shares of the
Corporation’s common stock and a warrant to purchase 631,579 shares of common
stock, each such issuance will be subject to shareholder approval in accordance
with applicable Nasdaq rules.
 
2. Non-Circumvention. The Company hereby irrevocably agrees not to circumvent,
avoid, bypass, or obviate, directly or indirectly, the intent of this Agreement
through any transaction, transfer, acquisition, agreement, assignment or
otherwise. Any violation of this provision shall be deemed an attempt to
circumvent this provision, and the Parties shall be liable for damages in favor
of the circumvented party.
 
3. Advisory Fees; Expenses.
 
                  
(a)           
In consideration of Advisor’s services, the Company shall pay to Advisor the
following compensation at the closing of the Transaction (collectively, the
“Transaction Fee”), which shall be subject to shareholder approval in accordance
with applicable Nasdaq rules: (i) 30,000 shares of the Company’s common stock
(the “Advisor Shares”), provided, that the Advisor Shares shall be subject to a
six-month lockup; (ii) four year warrants to purchase 80,000 shares of the
Company’s common stock at an exercise price of $5.35 per share and a “net
issuance” or “cashless” exercise feature (the “$5.35 Warrants”); and (iii) four
year warrants to purchase 70,000 shares of the Company’s common stock at an
exercise price of $4.75 per share and a “net issuance” or “cashless” exercise
feature (the “$4.75 Warrants”; and together with the $5.35 Warrants collectively
referred to herein as the “Advisor Warrants”). The Company shall promptly
prepare and file or cause to be prepared and filed all the necessary
notifications and documentation required to be filed with respect to the
Transaction including, without limitation, all such notices and/or documents to
be filed with regulatory organizations, including without limitation the
Securities and Exchange Commission, and will seek all necessary shareholder
approvals so that the Transaction and any equity issuances described in this
Agreement are made in compliance with law including, without limitation, all
securities industry and exchange regulations. In the unlikely event the Company
is unable to obtain shareholder approval for the issuance of the Advisor Shares
and Advisor Warrants or otherwise at its election, it may pay Advisor the cash
value of the Advisor Shares (which shall be valued at $240,000) and of the
Advisor Warrants.
 
 
 
-1-

 
 
 
4. Advisor Representations. Advisor is a broker-dealer duly registered pursuant
to the provisions of the Securities Exchange Act of 1934, as amended (the “1934
Act”), is a member in good standing of the Financial Industry Regulatory
Authority, Inc., and is duly registered or licensed as a broker-dealer under the
applicable Blue Sky Laws, except in such states in which the Advisor is exempt
from registration or licensing or such registration or licensing is not
otherwise required. Advisor has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement between the Company and
the Advisor, and this Agreement will be duly authorized and validly executed and
delivered by the Advisor and constitutes a legal, valid and binding agreement of
the Advisor enforceable against the Advisor in accordance with its terms.
 
5. Independent Contractor. Advisor is an independent contractor and shall have
no right or authority to contract for or, to incur any legal obligation on
behalf of, the Company.
 
6. Termination. Except as set forth below, the term of Advisor’s engagement will
begin on the date hereof (the “Term”) and end on the earlier six (6) months from
the date hereof or 10 days after receipt by either Party hereto of written
notice of termination from the other Party (the “Notice of Termination”).
Notwithstanding any such expiration or termination, Sections 2, 3, 7, 8, 12 and
13 shall survive and remain in full force and effect and be binding on the
Parties hereto, in accordance with their terms.
 
7. Indemnification. The Company agrees to indemnify and hold harmless Advisor
and its affiliates, agents, subagents, and advisors, and their respective
directors, officers, employees, agents and controlling persons (each such person
is hereinafter referred to as an “Indemnified Party”), from and against any and
all losses, claims, damages, liabilities and expenses whatsoever, joint or
several, to which any such Indemnified Party may become subject under any
applicable federal or state law of the United States of America or otherwise,
caused by, relating to or arising out of any engagement hereunder. The Company
will reimburse each Indemnified Party for any expenses (including reasonable
counsel fees and expenses) as they are incurred by such Indemnified Party in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not resulting in liability; provided, however, that at the time of such
reimbursement the Indemnified Party shall have entered into an agreement with
the Company whereby the Indemnified Party agrees to repay all such reimbursed
amounts if it is determined in a final judgment by a court of competent
jurisdiction that the Indemnified Party is not entitled to indemnity from the
Company. Notwithstanding the foregoing, the Company shall not be liable to any
Indemnified Party under the foregoing indemnification provision to the extent
that any loss, claim, damage, liability or expense results directly from any
such Indemnified Party’s willful misconduct or gross negligence. If for any
reason (other than a final non-appealable judgment finding any Indemnified Party
liable for losses, claims, damages, liabilities or expenses for its gross
negligence or willful misconduct) the foregoing indemnity is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless, then
the Company shall contribute to the amount paid or payable by an Indemnified
Party as a result of such loss, claim, damage, liability or expense in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Advisor on the other, but also the relative
fault by the Company and the Indemnified Party, as well as any relevant
equitable considerations, subject to the limitation that in no event shall the
total contribution of all Indemnified Parties to all such losses, claims,
damages, liabilities or expenses exceed the amount of fees actually received and
retained by Advisor hereunder.
 
 
 
-2-

 
 
 
8. Limitation of Advisor’s Liability to the Company. Advisor and the Company
further agree that neither Advisor nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Act or Section 20 of the Securities Exchange Act of 1934),
employees, consultants or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract, tort, for an
act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any breach of
any representation of Advisor contained herein or any action of or failure to
act by Advisor or any of its affiliates or any of their respective officers,
directors, controlling persons (within the meaning of Section 15 of the Act or
Section 20 of the Securities Exchange Act of 1934) and that are finally
determined (by a court of competent jurisdiction and after exhausting all
appeals) to have resulted from the gross negligence, bad faith, or willful
misconduct of such parties.
 
9. Non-Exclusive Services; Representation of Secured Noteholder. The Company
recognizes that Advisor is in the business of advising and consulting with other
businesses, some of which businesses may be in competition with the Company. The
Company acknowledges and agrees that Advisor may advise and consult with other
businesses, including those which may be in competition with the Company, and
shall not be required to devote its full time and resources to performing
services on behalf of the Company under this Agreement. Advisor shall only be
required to expend such time and resources as are reasonably appropriate to
advise and assist the Company as provided for herein. In addition, the Advisor
intends to represent and advice the Secured Noteholder in connection with the
Secured Noteholder’s sale of its shares of the Company’s common stock and the
Company hereby acknowledges and consents to such representation.
 
10. Entire Agreement. This Agreement contains the entire agreement between
Advisor and the Company with respect to the subject matter hereof, and may not
be modified or amended except in a writing signed by each of the Parties hereto.
 
11. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by facsimile transmission (including the delivery of documents in Adobe PDF
format) shall constitute execution and delivery of this Agreement for all
purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.
 
12. Applicable Law; Jurisdiction. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of New York as if such
Agreement was entered into and concluded within such State and the Parties
hereto agree that any and all controversy respecting this Agreement shall be
subject to the jurisdiction of a state or federal court located within the State
of New York. This Agreement shall become legally binding with original or
facsimile signatures and may be executed in the counterparts (each of which
shall be deemed an original, and both of which shall constitute one and the same
instrument).
 
13. Securities Laws Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including, without
limitation, Regulation D and the Securities Act of 1933 (the “Act”), and Rule
506 promulgated thereunder and, unless otherwise expressly agreed in writing by
Ascendant, all state securities (“blue sky”) laws.
 
14. Signing Authority. Each of the individuals signing below warrants that such
individual has the authority to sign for and on behalf of the respective
parties.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
-3-

 
 
 
                   IN WITNESS WHEREOF, this Agreement has been executed as of
the day and year first above written.
 
 
COMPANY:
 
YOUNGEVITY INTERNATIONAL, INC.
 
 
By: /s/ Steve Wallach                            
Name: Steve Wallach
Title: CEO
 
 
ADVISOR:
 
 
ASCENDANT ALTERNATIVE STRATEGIES, LLC
 
 
By: /s/ Mark D. Martino                    
Name: Mark D. Martino
Title: CEO
 
 
 
-4-
